DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/09/2019, 01/16/2020 and 10/12/2020 were filed on or after the effective filing date of the instant application on 04/09/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the claimed limitation of "receiving, by a codec service cluster, a cover creation request carrying cover parameters of a target video… wherein the cover parameters at least include a video segment identifier, a video segment rewind demand, and a video segment playback speed; according to the cover parameters of the target video and the video file of the target video, generating, by the codec service cluster, a cover video file of the target video" in combination with other elements recited in claim 1 and claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minder (US 2014/0219630) teaches “Video Map Responsive to a Video Release”.
Picco et al (US 2009/0178089) teaches “Browsing and Viewing Video Assets Using TV Set Top Box”.
Frunnar et al (US 2012/0166950) teaches “Video Player with Assisted Seek”.
Hardin et al (US 2016/0307596) teaches “Apparatus and Methods for Thumbnail Generation”.
Ai et al (US 2017/0256288) teaches “Methods and Systems of Video Processing”.
Demirli et al (US 2019/0199763) teaches “Systems and Methods for Previewing Content”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421